DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant provides an argument against the Sumitomo reference that remains pertinent.  Here, Applicant argues that Sumitomo compares two frames of data, but that the two frames of data “are not two frames in which one frame is previous to the current frame in the image sequence” and that “the cameras provide two different image sensors, not one sensor” (page 4 of remarks).  However, the current rejection relies only on Sumitomo to show that coarse and fine correlations may be performed between two frames of data for the purpose of reducing operation time.  Sumitomo is/was not relied upon to show that the two frames of data were previous and/or current frames of data.  Rather, this feature is taught by the newly cited Tremblay et al., which shows the benefit of using a time sequence of data frames from a linear optical sensor in place of data frames from traditional area type sensors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohda et al. (US 2017/0266965 A1) in view of Tremblay et al. (US 2010/0199475 A1) and Sumitomo (US 2015/0010240 A1).
Regarding claim 1:
	Gohda et al. disclose a system to direct print onto print substrates, the system comprising:
	a print head (a liquid ejection head unit 210); and
	at least one tracking system (the “compound eye” detection units SEN: paragraphs 89, 212), each tracking system comprising:
		an optical image sensor (area sensor 11) arranged adjacent a print substrate (adjacent web 120: paragraph 89 & Figs. 19-21), wherein the print substrate will move in a process direction past the print head (Figs. 2, 19-21);
		at least one telecentric lens (of telecentric optics TO / imaging lenses 12) arranged between the print substrate and the image sensor (paragraph 58 & Figs. 5, 19-21); and
	control circuitry (control device 52) electrically connected to the at least one optical image sensor and the print head (Figs. 19-21), the control circuitry to generate dot clocks (“ejection timing”) to cause the print head to print onto the substrate based upon data from at least one optical image sensor identifying a position of the print substrate (paragraphs 44, 88, 220 & Fig. 14), the control circuitry to determine the position of the print substrate based upon a 
	Gohda et al. do not expressly disclose that tracking system utilizes a linear image sensor, or that correlation of pixels is done in a first coarse correlation and then a fine correlation.
	However, Gohda et al. do also disclose that, in determining the position of the print substrate at fixed distances apart, the imaging elements for the Y-direction may not be used (paragraph 223), thus strongly suggesting the use of linear-type sensing.
	Further, Tremblay et al. disclose a tracking system that is able to provide very high capture and analysis rates and very low cost compared to a two-dimensional sensing system (paragraph 41), the tracking system comprising a linear image sensor (150) and control circuitry (microcontroller 300), the control circuitry configured to determine the positions of a print substrate (web material 210) by analyzing/correlating pixels from a previous frame of data, previous to a current frame of data from the linear optical image sensor, and pixels of the current frame of data from the linear optical image sensor (analyzes a “time sequence of images” as the substrate moves: paragraphs 42-44).
	Also, Sumitomo teaches a cross-correlation strategy of correlating pixels from a first frame of data (of reference image) to pixels of a second frame of data (of base image) in a first coarse correlation and then a fine correlation (paragraphs 164-166 & Fig. 12), so as to reduce the time for operation (paragraph 156).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Gohda et al.’s control circuitry to utilize a linear optical image sensor that correlates current and previous frame date, as taught by Tremblay et al., so as to enable high capture and analysis rates while reducing costs.  It would have been further obvious to perform 
Regarding claim 2:
	Gohda et al.’s modified system comprises all the limitations of claim 1, and Gohda et al. also disclose that the system further comprises at least one illumination source (LD / light source 51) positioned to provide light to a region of the print substrate viewed by the optical image sensor (paragraph 58 & Figs. 5, 19-21).
Regarding claim 3:
	Gohda et al.’s modified system comprises all the limitations of claim 2, and Gohda et al. also disclose that at least one of the at least one illumination sources is positioned at a glancing angle to the print substrate (Figs. 5, 19-21).  Tremblay et al. also disclose the use of glancing angle illumination (paragraph 34).
Regarding claim 7:
	Gohda et al.’s modified system comprises all the limitations of claim 1, and Tremblay et al. also disclose that the linear optical image sensor has rectangular pixels (zones 440), shorter in the process direction than in a cross-process direction (paragraph 42 & Fig. 4).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohda et al. as modified by Tremblay et al. and Sumitomo, as applied to claim 2 above, and further in view of Ahner et al. (US 2014/0043621 A1).
Regarding claim 4:
	Gohda et al.’s modified system comprises all the limitations of claim 3, and Tremblay et al. also disclose that the at least one illumination source consists of at least two illumination sources (paragraph 34 & Fig. 2).
	Gohda et al.’s modified system does not expressly disclose that another illumination source is positioned closer to perpendicular to the print substrate.
However, Ahner et al. disclose a system for detecting surface features of a substrate, the system comprising an optical image sensor (detector array 130), a telecentric lens (optics 120: paragraph 32), and a plurality of illumination sources (photon emitters 110A-B), wherein the system is able to differentiate and characterize surface features by providing one illumination source is positioned at a glancing angle to the substrate and another positioned closer to the perpendicular to the print substrate (“relative high angle” and “relatively low angle”: paragraph 21).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a plurality of illumination sources, as taught by Ahner et al., into Gohda et al.’s modified system, so as to enable the characterization of different surface features of the web.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohda et al. as modified by Tremblay et al. and Sumitomo, as applied to claim 2 above, and further in view of Kurane (US 2016/0325566 A1).
Regarding claim 5:
	Gohda et al.’s modified system comprises all the limitations of claim 2, and but does not expressly comprise at least one illumination source that is strobed.
	However, Kurane et al. discloses a system to direct print onto print substrate that is able to increase control precision caused by shifts in detection timing between print substrate imaging and roller detection (paragraph 8) by strobing an illumination source (light emitting unit 43) for an optical sensor (imaging element 47) in synchronization with rotation amount detection timing (paragraphs 136, 141).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the strobing controls taught by Kurane et al., into Gohda et al.’s modified system.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohda et al. as modified by Tremblay et al. and Sumitomo, as applied to claim 1, and further in view of Burke et al. (US 2009/0213166 A1).
Regarding claim 6:
	Gohda et al.’s modified system comprises all the limitations of claim 1, and Gohda et al. also disclose that the at least one telecentric lens includes an aperture (121: Figs. 20-21).
	Gohda et al.’s modified system does not expressly comprise an aperture that is shorter in the process direction than in a cross-process direction.
	However, Burke et al. disclose a printing system comprising an optical image sensor (photosensor 212), and a lens (215) arranged between a print substrate and the image sensor (Fig. 5), wherein the lens includes an aperture (214) that is shorter in a process direction than in a cross-process direction so as to enhance the signal-to-noise ratio for the sensed patterns (paragraph 40 & Figs. 5, 7).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to shape the aperture in Gohda et al.’s modified system to be shorter in a process direction than in a cross-process direction, as suggested by Burke et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853